                                                                   1   DICKINSON WRIGHT PLLC
                                                                       Cynthia L. Alexander, Esq.
                                                                   2   Nevada Bar No. 6718
                                                                       Email: calexander@dickinson-wright.com
                                                                   3   Taylor Anello, Esq.
                                                                       Nevada Bar No. 12881
                                                                   4   Email: tanello@dickinson-wright.com
                                                                       8363 West Sunset Road, Suite 200
                                                                   5   Las Vegas, Nevada 89113-2210
                                                                       Tel: (702) 550-4400
                                                                   6   Fax: (702) 382-1661
                                                                       Attorneys for Plaintiff/Counterdefendant
                                                                   7   Flagstar Bank, FSB
                                                                   8

                                                                   9                           IN THE UNITED STATES DISTRICT COURT

                                                                  10                                      DISTRICT OF NEVADA

                                                                  11   FLAGSTAR BANK, FSB, a federal savings
                                                                       bank,                                          Case No.: 2:18-cv-00796-RFB-NJK
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                                           Plaintiff,
                                                                  13
                                                                       vs.                                        STIPULATION AND ORDER TO EXTEND
                                                                  14                                                  TIME TO FILE RESPONSES TO:
                                                                       Special Administrator or Personal               (1) DEFENDANT THE COVES
                                                                  15   Representative for THE ESTATE OF
                                                                       TARJE KNUTE GRIMSTAD; THE COVES             HOMEOWNERS ASSOCIATION, LLC’S
                                                                       HOMEOWNERS ASSOCIATION a Nevada              MOTION FOR SUMMARY JUDGMENT
                                                                  16
                                                                       corporation; SATICOY BAY LLC SERIES        (THIRD REQUEST); AND (2) DEFENDANT
                                                                  17   300 CROSSWIND, a Nevada limited                SATICOY BAY LLC SERIES 300
                                                                       liability company; ALESSI & KOENIG,        CROSSWIND’S MOTION FOR SUMMARY
                                                                  18   LLC, a Nevada limited liability company;       JUDGMENT (THIRD REQUEST)
                                                                       and DOES 1 through 10, inclusive,
                                                                  19
                                                                                           Defendants.
                                                                  20
                                                                       SATICOY BAY LLC SERIES 300
                                                                  21   CROSSWIND,

                                                                  22                       Counterclaimant,

                                                                  23   v.

                                                                  24
                                                                       FLAGSTAR BANK, FSB, a federal savings
                                                                  25   bank,

                                                                  26                       Counterdefendant.

                                                                  27

                                                                  28

                                                                                                                  1
                                                                   1   SATICOY BAY LLC SERIES 300
                                                                       CROSSWIND,
                                                                   2
                                                                                              Crossclaimant
                                                                   3
                                                                       v.
                                                                   4
                                                                       Special    Administrator of Personal
                                                                   5   Representative for THE ESTATE OF
                                                                       TARJE KNUTE GRIMSTAD,
                                                                   6
                                                                                              Crossdefendants.
                                                                   7

                                                                   8          Pursuant to LR IA 6-1, LR 7-1, and LR 26-4, Plaintiff Flagstar Bank, FSB (“Plaintiff”),
                                                                   9   Defendant/Counterclaimant/Crossclaimnat Saticoy Bay LLC Series 300 Crosswind (“Saticoy
                                                                  10   Bay”) and Defendant The Coves Homeowners Association (“HOA”), through their undersigned
                                                                  11   counsel of record (collectively “Parties”) hereby agree and stipulate to extend the deadline to
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                       file responses to the HOA’s Motion for Summary Judgment [ECF No. 48] and Saticoy Bay’s
                                                                  13   Motion for Summary Judgment [ECF No. 49] because the parties are actively engaged in
                                                                  14   settlement discussions. This is the third request to extend the foregoing deadlines.
                                                                  15           1. On December 20, 2018, the HOA filed their Motion for Summary Judgment. [ECF
                                                                  16               No. 48].
                                                                  17           2. On December 21, 2018, Saticoy Bay filed their Motion for Summary Judgment.
                                                                  18               [ECF No. 49].
                                                                  19           3. Plaintiffs’ Response to the HOA’s Motion for Summary Judgment [ECF No. 48] is
                                                                  20               currently due on February 21, 2019. The Parties have agreed to extend the deadline
                                                                  21               for Plaintiff to file its Response to the HOA’s Motion for Summary Judgment [ECF
                                                                  22               No. 48] to March 8, 2019.
                                                                  23           4. The Response to Saticoy Bay’s Motion for Summary Judgment [ECF No. 49] is
                                                                  24               currently due on February 21, 2019. The Parties have agreed to extend the
                                                                  25               deadline for Plaintiffs to respond to Saticoy Bay’s Motion for Summary Judgment
                                                                  26               [ECF No. 49] to March 8, 2019.
                                                                  27          This is the third request for an enlargement of time and is not made for any deleterious
                                                                  28   purpose or to cause delay, but is made in good faith by the Parties and in the interests of

                                                                                                                        2
                                                                   1   efficiency and judicial economy. The parties are actively engaged in settlement discussions and
                                                                   2   request additional time to file the foregoing responses to facilitate those settlement discussions.
                                                                   3

                                                                   4     Dated February 20, 2019                              Dated February 20, 2019
                                                                   5     DICKINSON WRIGHT, PLLC                                   Boyack Orme & Anthony
                                                                   6
                                                                        By: /s/ Cynthia L. Alexander, Esq.                    By: /s/ Colli Christine McKiever, Esq. __
                                                                   7                                                             Edward Boyack, Esq.
                                                                            Cynthia L. Alexander, Esq.
                                                                            Nevada Bar No. 6718                                  Nevada Bar 005229
                                                                   8                                                             Colli Christine McKiever, Esq.
                                                                            Taylor Anello, Esq.                                  Nevada Bar 13724
                                                                   9        Nevada Bar No. 12881                                 7432 W. Sahara Avenue
                                                                            8363 West Sunset Road, Suite 200                     Suite 101
                                                                  10        Las Vegas, Nevada 89113-2210                         Las Vegas, NV 89117
                                                                            Attorneys for Plaintiff/Counterdefendant             702-562-3415
                                                                  11                                                             Attorneys for Defendant The Coves
                                                                            Flagstar Bank, FSB
                                                                                                                                 Homeowners Association
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                         Dated February 20, 2019
                                                                  13
                                                                         Law Offices of Michael F. Bohn, Esq., Ltd.
                                                                  14
                                                                         By: _/s/ Adam R. Trippiedi, Esq.____
                                                                  15         Michael F. Bohn, Esq.
                                                                             Nevada Bar No. 1641
                                                                  16         Adam R. Trippiedi, Esq.
                                                                             Nevada Bar No. 12294
                                                                  17         2260 Corporate Circle
                                                                             Suite 480
                                                                  18         Henderson, NV 89074
                                                                             (702) 642-3113
                                                                  19          Attorney for Saticoy Bay LLC Series 300
                                                                             Crosswind
                                                                  20

                                                                  21   IT IS SO ORDERED:
                                                                                                              ________________________________
                                                                  22                                          RICHARD F. BOULWARE, II
                                                                  23                                          UNITED STATES DISTRICT JUDGE
                                                                                                             UNITED
                                                                                                              DATED STATES    MAGISTRATE
                                                                                                                    this 21st day of February, JUDGE
                                                                                                                                               2019.
                                                                  24
                                                                                                             DATED:
                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                         3
                                                                                                      CERTIFICATE OF SERVICE
                                                                   1
                                                                              The undersigned, an employee of Dickinson Wright PLLC, hereby certifies that on the
                                                                   2
                                                                       20th day of February 2019, the foregoing STIPULATION AND ORDER TO EXTEND TIME
                                                                   3
                                                                       TO FILE RESPONSES TO: (1) DEFENDANT THE COVES HOMEOWNERS
                                                                   4
                                                                       ASSOCIATION, LLC’S MOTION FOR SUMMARY JUDGMENT (THIRD REQUEST);
                                                                   5
                                                                       AND (2) DEFENDANT SATICOY BAY LLC SERIES 300 CROSSWIND’S MOTION
                                                                   6
                                                                       FOR SUMMARY JUDGMENT (THIRD REQUEST) was served electronically to the
                                                                   7
                                                                       following parties of interest through the Court's CM/ECF system to:
                                                                   8

                                                                   9   Michael F. Bohn, Esq.                              Edward Boyack
                                                                       Adam R. Trippiedi, Esq.                            Colli Christine McKiever
                                                                  10   Law Offices of Michael F. Bohn, Esq., Ltd.         Boyack Orme & Anthony
                                                                       2260 Corporate Circle, Suite 480                   7432 W. Sahara Avenue, Suite 101
                                                                  11   Henderson, NV 89074                                Las Vegas, NV 89117
                                                                       Attorney for Saticoy Bay LLC Series 300            Attorneys for Defendants The Coves
8363 West Sunset Road, Suite 200




                                                                  12
                                   Las Vegas, Nevada 89113-2210




                                                                       Crosswind                                          Homeowners Association
                                                                  13

                                                                  14

                                                                  15                                                         /s/ Mark Mangiaracina
                                                                                                                            An Employee of Dickinson Wright PLLC
                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                      4
